ORDER
The Florida Bar Family Law Rules of Procedure Committee (Rules Committee) has filed an out-of-cycle petition to amend the Florida Family Law Rules of Procedure. For the reasons that follow, the Court declines to consider the out-of-cycle proposals at this time.
After the Rules Committee submitted its petition, the Court issued Amendments to Florida Family Law Forms, 817 So.2d 721 (Fla.2001), which removed the request for social security numbers from the specified family law forms. The Court’s prior decision addressed one of the primary purposes of the Rules Committee’s out-of-cycle petition, which was to protect the confidentiality of social security numbers of parties in dissolution of marriage proceedings. Because there is no longer a pressing need to consider the out-of-cycle petition, the Court declines to consider the remainder of the Rules Committee’s proposals at this time. However, the Rules Committee may resubmit its proposals with its regular-cycle proposals submitted pursuant to Florida Rule of Judicial Administration 2.130(c). If the proposed amendment to Florida Supreme Court Approved Family Law Form 12.902(j) is resubmitted, the Rules Committee should provide legal authority for requiring a clerk of court to restrict access to public documents and for the concept that a form can create specified duties for a clerk of court and direct a clerk of court to perform those duties. Finally, the Court has *705referred the proposed amendments to the Florida Supreme Court Approved Family-Law Forms 12.902(d) and 12.902(j) to the Court’s advisory workgroup on the approved family law forms. See Amendments to the Florida Family Law Rules of Procedure and Family Law Forms, 810 So.2d 1 (Fla.2000).
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.